Case 8:18-cv-01670-JVS-KES Document 74 Filed 03/27/20 Page 1 of 2 Page ID #:1782



    1
    2
    3
    4
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10                                 SOUTHERN DIVISION
   11   RETINA ASSOCIATES MEDICAL               )        CASE NO. 8:18-cv-01670-JVS-KES
        GROUP, INC., individually and on behalf )
   12   of all others similarly situated,       )
                                                )        ORDER GRANTING
   13                               Plaintiff,  )        MODIFICATION OF PRETRIAL
                                                )        DEADLINES AND SETTLEMENT
   14          v.                                        DISCUSSION DEADLINE
                                                )
   15   ALLIANCEMED, LLC d/b/a                  )
        ALLIANCEMED and DRAYE TURNER, )                  Honorable James V. Selna
   16                                           )
                                    Defendants. )
   17                                           )
   18
   19                                           ORDER
   20         The Court, having considered the Joint Stipulation for Order to Modify the
   21   PreTrial Deadlines and Trial Date, and for good cause shown, hereby GRANTS the
   22   stipulation and sets for the new deadlines as follows:
   23      1. The Parties shall attend a second mediation, by telephone, video-conference
   24         or other remote means, on or before April 24, 2020.
   25      2. Oppositions to motions in Limine that have already been filed by June 8, 2020
   26         and replies to oppositions to motions in Limine that have already been filed
   27         by June 22, 2020.
   28      3. Counsel shall Meet and Confer regarding Jury Instructions by July 10, 2020.

                                [PROPOSED] ORDER GRANTING MODIFICATION PRETRIAL DEADLINES AND TRIAL DATE
                                                                              CASE NO. 8:18-cv-01670-JVS-KES
Case 8:18-cv-01670-JVS-KES Document 74 Filed 03/27/20 Page 2 of 2 Page ID #:1783



    1     4. Lodge Pretrial Conference Order; File Memoranda of Contentions of Fact and
    2        Law; Exhibit List; Witness List; and Status Report re Settlement not later than
    3        July 24, 2020.
    4     5. Final PreTrial Conference; Hearing on Motions in Limine; File Proposed
    5        Special Voir Dire Questions and Agreed-to Statement of Case on July 27,
    6        2020 at 11:00 a.m.
    7     6. File Agreed Upon Set of Jury Instructions and Joint Statement re Disputed
    8        Jury Instructions by August 4, 2020. (April 21, 2020)
    9     7. Jury Trial August 11, 2020 at 8:30 a.m.
   10        It is so ORDERED.
   11
   12
   13   Dated: March 27, 2020                    __________________________________
   14                                            Honorable James V. Selna
                                                 United States District Court Judge
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                [PROPOSED] ORDER GRANTING MODIFICATION PRETRIAL DEADLINES AND TRIAL DATE
                                                                              CASE NO. 8:18-cv-01670-JVS-KES
